Case: 2:20-cv-01295-SDM-EPD Doc #: 14 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 278




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

DYLAN M. BROWN,
                                               Case No. 2:20-cv-1295

      Petitioner,                              Judge Sarah D. Morrison
                                               Magistrate Judge Elizabeth Preston
                                               Deavers
      v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

      Respondent.

                                       ORDER

      On October 5, 2020, the Magistrate Judge issued a Report and

Recommendation (“R&R”) recommending that Respondent’s Motion to Dismiss

(ECF No. 11) be granted and that this action be dismissed. (ECF No. 13.) Although

the parties were advised of the right to file objections to the Magistrate Judge’s

R&R, and of the consequences of failing to do so, no objections have been filed.

      The R&R (ECF No. 13) is ADOPTED and AFFIRMED. Respondent’s Motion

to Dismiss (ECF No. 11) is GRANTED. This action is hereby DISMISSED.

      Petitioner has waived the right to appeal by failing to file objections. Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

The Court therefore DECLINES to issue a certificate of appealability.

      IT IS SO ORDERED.

                                               /s/ Sarah D. Morrison
                                               SARAH D. MORRISON
                                               UNITED STATES DISTRICT JUDGE
